DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to a laundry ball, classified in D06F 39/02.
II. Claims 18-19, drawn to method for laundering a garment using the laundry ball in a washing machine and dryer, classified in D06L 1/16.
III. Claim 20, drawn to a method of producing a laundry ball water-soluble insert having the claimed water-solublity parameter, classified in F26B 7/00.
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process for using the laundry ball product as claimed can be practiced with another materially different product such as a fabric softener sheet in a pouch.
Inventions I and III are directed to related laundry ball inserts. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect; since the laundry ball insert of claim 1 is dissolvable and the laundry ball of method claim 18 requires the beneficial insert to be releasable by agitation.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventive method of producing a laundry ball in claim 20 is mutually exclusive from the method for laundering a garment by adding a laundry ball as claimed in 18-19.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
During a telephone conversation with Mrs. Bojuan Deng on April 13, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-17  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Non-Final Rejection
Claims 1-17 are pending for examination. Claims 18-20 are withdrawn from consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 recites material limitation to an insert comprising a beneficial compound that is “gradually dissolvable” in claim 1. Nowhere in the claims or the specification is it clear what is included or excluded by the term “gradually dissolvable” in claim 1.  Also claim 1 recites limitation to an insert comprising a laundry beneficial compound and claim 10 recites the insert is a polymer and then claim 14 combines the laundry beneficial compound with a carrier comprising a polymer.  Absent the actual compounds making up these words, it is unclear and indefinite if the insert, carrier, beneficial compound are all the same polymer or different polymers?  
Claim 11 is an improper Markush grouping with both commas and semicolons and slashes.  Furthermore the scope of the insert polymers in claim 11 is unclear and indefinite with the gradualy dissolvability, water solubility, melting points of the claims 1-17 because for example sodium acetate in claim 11 has a water solubility of 123.3 g/100 mL (20 °C) (see attached Sodium_acetate WIKIPEDIA) as evidence that the polymers in claim 11 are outside the scope of the ranges of the dependent claims 12-16 and further makes the scope of “gradually dissolvable” in claim 1 unclear and indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 7 are rejected under 35 U.S.C. 102((a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Smultowitz (US 2012/0023678A1). 
	Smultowitz (US 2012/0023678A1) illustrate a laundry ball (ie container (2)), water permeable shell (apertures (6)), enclosure (inner chamber (4)), insert (refer to paragraph [0019]: "laundry additive", "spherical pearls"), laundering beneficial compound (refer to paragraph [0019]: "washing agent"), wherein the laundering beneficial compound is gradually dissolvable when encountered with water (refer to
paragraphs [0021], [0022]: "slowly released from the device in the wash cycle",
"dissolve in the water").  
	Specifically regarding claims 1-4 and 7, Smultowitz teaches adding a laundry ball as of claim 1 and the garment to a washing machine (refer to par. [0006]: "placing the laundry additive delivery device with a set of clothes in a wash cycle") and during washing the garment and the laundry ball in a wash cycle of the washing (refer to paragraphs [0021], [0022]: "slowly released from the device in the wash cycle", "dissolve in the water"); machine; wherein the laundering beneficial compound is gradually dissolved when encountered with water in a wash cycle of a washing machine to release laundering beneficial during the wash cycle (refer to par. [0006]: "following the wash cycle..."; refer also to par. [0021], [0022]: "slowly released from the device in the wash cycle", "dissolve in the water" ).  Regarding claims 2 and 4, see [0019] teaching the laundry additive disposed in the container is a fragrance.  Further regarding claim 3, Smultowitz teaches transferring the garment and the laundry ball into a dryer (refer to par. [0006]: “transferring the cloths and the laundry additive delivery device to a drying cycle"); and 5. drying the garment with the laundry ball in a dryer, wherein the laundering beneficial compound is released from the laundry ball onto the garment upon bouncing movements of the laundry ball bounces in a drying cycle (refer to par. [0020]: "will be useful for softening and imparting a desirable fragrance to cloths during a drying cycle").
	Figures 1-5 explicitly teach the laundry ball of claims 1-4 and 7. Accordingly, Smultowitz (US 2012/0023678A1) anticipate the material limitations of the instant claims.  Alternatively, even if the broad teachings of Smultowitz (US 2012/0023678A1) are not sufficient to anticipate the material limitations of the instant claims, it would have been nonetheless obvious to one of ordinary skill in the art, to arrive at the claimed laundry ball because Smultowitz teach a laundry ball that disposes fragrance to laundry in both the washer and dryer in general.  

Claims 5-6, 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Smultowitz (US 2012/0023678A1) as applied to claims 1-4 and 7 above, and further in view of Caswell et al. (US 2005/0026793 A1).
	Smultowitz (US 2012/0023678A1) is relied upon as set forth above.  
Smultowitz does not teach the claimed indicator of claim 5, the solid and/or polymeric insert of claims 6 and 10-16.  
	In the analogous laundry art, Caswell et al. (US 2005/0026793 A1) illustrate laundry articles (encompassing the claimed insert) that are placed inside a container that supply fabric care benefits to clothing or fabrics in an automated washing machine [0002] and specifically teach the claim 11, polyethylene oxide soil release polymers [0228] in sheet form to encapsulate or coat the laundry article which Examiner interprets as the claimed “insert” of the unitized dose.  See also page 50, [0584] teaching one of ordinary skill to a pouch or envelope form sealed with a perfume encapsulate described further in [0586], [0593-0594].  Caswell et al. does not teach the claimed water solubility, melting points, and temperatures of claims 6, 10-17, it is reasonable for one of ordinary skill to arrive at the same properties of water-solubility, melting points, and temperatures of claims 6, 10-17 since the art illustrates the analogous polyethylene oxide polymer insert sheet.  
	Limitation of claims 2 and 4 to wherein the laundering beneficial compound is selected from a fragrance is taught by Caswell page 3, [0021] teaching provides for improved deposition of fragrance on fabrics by providing a laundry perfume article wherein the active is a perfume or mixture of perfume ingredients.  
	Regarding claim 3, Caswell page 62, [0745] encompasses the limitation wherein the laundering beneficial compound is releasable from the laundry ball upon bouncing movements of the laundry ball bounces such that it provides a benefit in a drying cycle in a dryer machine since the Caswell invention can be both washer rinse added or dryer added to provide benefits to the laundry. 
	Limitation of claim 5, to an indicator on the laundry ball for showing the consumption of the laundering beneficial compound is taught by Caswell page 48, [0564] teaching identification means such as a tactile or preferably a visual indicator. 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Smultowitz with the claimed insert having the indicator of claim 5, and the solid and/or polymeric insert as required by claims 6 and 10-16 as taught by Caswell et al. (US 2005/0026793 A1) in the analogous art of laundry articles that supply fabric care benefits to clothing or fabrics in an automated washing machine [0002] and specifically teach the claim 11, polyethylene oxide soil release polymers [0228] in sheet form to encapsulate or coat the laundry article which Examiner interprets as the claimed “insert” provides .  One of ordinary skill is motivated to combine the teachings of Smultowitz and Caswell because both are in the analogous art of laundry additives delivered to clothing via the washer and/or dryer in general. 
Claims 8-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Smultowitz (US 2012/0023678A1) as applied to claims 1-4 and 7 above, and further in view of Heidel (US 7,056,023 B2).
	Smultowitz (US 2012/0023678A1) is relied upon as set forth above.  
Smultowitz does not teach the laundry ball properties of claims 8-9 and 17.  	
	In the analogous laundry art, Heidel (US 7,056,023 B2) illustrate a laundry wash bag assembly in figure 1 comprising a shell container 12 wherein the shell is water permeable, and where the shell forms an enclosure defined by an inside of the laundry ball; (see figure 1 and abstract).  Limitation to the insert of claim 1, requiring an insert enclosed within the enclosure, wherein the insert comprises a laundering beneficial compound is met by figures 1-2 and 6 and also meets the material limitations of claims 7-8 requiring a resealable fastener is a zipper configured to close the shell opening.  And claim 9 wherein the shell primarily comprises a fabric is met by the mesh material described in col.3,ln.5-20.  
	While Heidel is silent as to the claim 17 limitation to wherein the laundry ball is from about 5 centimeters to about 30 centimeters across, measured across a largest portion of the laundry ball, it is the Examiner’s position that since Heidel teach a wash bag assembly that can hold undergarments and other clothes, one of ordinary skill can envisage the claimed 5-30 cm sizes in claim 17 to be encompassed by figures 1-6 provided in the prior art.  
	Thus, it would have been obvious to one of ordinary skill in the art to modify the laundry ball of Smultowitz and arrive at the claimed fabric laundry ball with zipper having the claimed size as taught by Heidel guiding one of ordinary skill to mesh laundry bags fit for delicate undergarments in general.   One of ordinary skill is motivated to combine the teachings of Smultowitz with that of Heidel since both are in the analogous art of laundry treatment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/PREETI KUMAR/Examiner, Art Unit 1761